EXHIBIT 10.16

 

Execution Version

 

This instrument and the indebtedness evidenced hereby, and the rights and
remedies of the holders of this instrument, are subordinate in the manner and to
the extent set forth in that certain Subordination and Intercreditor Agreement
(as the same may be amended, supplemented, restated or otherwise modified from
time to time in accordance with the provisions thereof, the “Subordination
Agreement”) dated as of April 5, 2019, by and among 1847 Goedeker Inc., a
Delaware corporation, 1847 Goedecker Holdco Inc., a Delaware corporation, Small
Business Community Capital II, L.P., a Delaware limited partnership, and Burnley
Capital LLC, a Delaware limited liability company, to the Senior Indebtedness
(as defined in the Subordination Agreement); and each holder of this instrument,
by its acceptance hereof, shall be bound by the provisions of the Subordination
Agreement.

 

TERM LOAN NOTE

 



$1,500,000

 

April 5, 2019

 



 

FOR VALUE RECEIVED and intending to be legally bound, the undersigned, 1847
GOEDEKER INC., a Delaware corporation (“Borrower”), promises to pay, in lawful
money of the United States of America, to the order of SMALL BUSINESS COMMUNITY
CAPITAL II L.P., a Delaware limited partnership (the “Lender”), at the address
set forth in Section 10.1.1 of the Loan Agreement, the maximum aggregate
principal sum of up to One Million Five Hundred Thousands and No/100 Dollars
($1,500,000.00) or such lesser sum which represents the principal balance
outstanding under the Term Loan Facility established pursuant to the provisions
of that certain Loan Agreement dated of even date herewith, between Borrower and
Lender (as it may be supplemented, restated, superseded, amended or replaced
from time to time, “Loan Agreement”). The outstanding principal balance
hereunder shall be payable in accordance with the terms of the Loan Agreement.
The outstanding principal balance of this Note, plus all accrued but unpaid
interest, shall be due and payable on the Term Loan Maturity Date. The actual
amount due and owing from time to time hereunder shall be evidenced by Lender's
records of receipts and disbursements with respect to the Term Loan Facility,
which shall, in the absence of manifest error, be conclusive evidence of the
amount. All capitalized terms used herein without further definition shall have
the respective meanings ascribed thereto in the Loan Agreement.

 

Borrower further agrees to pay interest on the outstanding principal balance
hereunder from time to time at the rates set forth in the Loan Agreement.
Interest shall be calculated on the basis of a year of 360 days but charged for
the actual number of days elapsed, and shall be due and payable as set forth in
the Loan Agreement.

 

This Term Loan Note is that certain Term Loan Note referred to in the Loan
Agreement.

 

If an Event of Default occurs and is continuing under the Loan Agreement, the
unpaid principal balance of this Term Loan Note along with all accrued and
unpaid interest and unpaid Expenses shall become, or may be declared,
immediately due and payable as provided in the Loan Agreement. The obligations
evidenced by this Term Loan Note are secured by the Collateral.

 



  1

   



 

This Term Loan Note may be prepaid only in accordance with the terms and
conditions of the Loan Agreement.

 

Borrower hereby waives protest, demand, notice of nonpayment and all other
notices in connection with the delivery, acceptance, performance or enforcement
of this Term Loan Note.

 

This Term Loan Note shall be governed by and construed in accordance with the
substantive laws of the State of New York (without giving effect to principles
of conflicts of law). The provisions of this Term Loan Note are to be deemed
severable and the invalidity or unenforceability of any provision shall not
affect or impair the remaining provisions of this Term Loan Note which shall
continue in full force and effect. No modification hereof shall be binding or
enforceable against Lender unless approved in writing by Lender.

 

BORROWER (AND LENDER BY ITS ACCEPTANCE HEREOF) HEREBY WAIVES ANY AND ALL RIGHTS
IT MAY HAVE TO A JURY TRIAL IN CONNECTION WITH ANY LITIGATION, PROCEEDING OR
COUNTERCLAIM ARISING WITH RESPECT TO RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO OR UNDER THE LOAN DOCUMENTS OR WITH RESPECT TO ANY CLAIMS ARISING OUT OF
ANY DISCUSSIONS, NEGOTIATIONS OR COMMUNICATIONS INVOLVING OR RELATED TO ANY
PROPOSED RENEWAL, EXTENSION, AMENDMENT, MODIFICATION, RESTRUCTURE, FORBEARANCE,
WORKOUT, OR ENFORCEMENT OF THE TRANSACTIONS CONTEMPLATED HEREUNDER OR UNDER THE
LOAN DOCUMENTS.

 

[EXECUTION PAGES FOLLOW]

 



  2

   



 

[SIGNATURE PAGE OF TERM LOAN NOTE]

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, Borrower has
executed these presents the day and year first above written.

 



 

1847 GOEDEKER INC., a Delaware corporation

        By: /s/ Robert D. Barry

 

Name:

Robert D. Barry

    Title:

Chief Financial Officer

 



 

 



3



 